UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 18, 2013 GREENE COUNTY BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Federal0-2516514-1809721 (State or Other Jurisdiction (Commission File No.)(I.R.S. Employer of Incorporation)Identification No.) 302 Main Street, Catskill NY12414 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code:(518) 943-2600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On April 18, 2013, the Board of Directors of Greene County Bancorp, Inc. announced a quarterly cash dividend of $0.175 per share.A press release announcing the details of the declaration is filed as exhibit 99.1. Greene County Bancorp, MHC, majority stockholder of the Greene County Bancorp, Inc. and owner of 2,304,632 shares of the 4,191,671 total shares outstanding, has waived the right to receive its portion of the dividend, based on action of its Board of Directors.Accordingly, the dividend is expected to be paid only on the 1,887,039 shares owned by minority stockholders of Greene County Bancorp, Inc. As the Company has previously disclosed, the MHC received the approval of the its members (depositors of The Bank of Greene County) and the non-objection of the Federal Reserve Bank of Philadelphia, to waive the MHC’s receipt of quarterly cash dividends of $0.175 per sharedeclared by the Company through February 19, 2014. Item 9.01Financial Statements and Exhibits Exhibit No. Description 99Press release dated April 18, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GREENE COUNTY BANCORP, INC. DATE:April 19, 2013 By:/s/ Donald E. Gibson Donald E. Gibson President and Chief Executive Officer FOR IMMEDIATE RELEASE Date: April 18, 2013 For Further Information Contact: Donald E. Gibson President and Chief Executive Officer (518) 943-2600 donaldg@tbogc.com GREENE COUNTY BANCORP, INC. ANNOUNCES QUARTERLY CASH DIVIDEND Catskill, NY – April 18, 2013.Greene County Bancorp, Inc. (NASDAQ-GCBC) today announced that its Board of Directors has approved the continuation of the Company’s regular quarterly cash dividend of $0.175 per share, reflecting an annual cash dividend rate of $0.70 per share. The cash dividend for the quarter ended March 31, 2013 will be paid to shareholders of record as of May 15, 2013 and is expected to be paid on or about May 31, 2013. The Company is the majority-owned subsidiary of Greene County Bancorp, MHC (the “MHC”), a federal mutual holding company, which owns 55.0% of the Company’s outstanding common shares.The MHC is waiving its receipt of this dividend. As the Company has previously disclosed, the MHC received the approval of the its members (depositors of The Bank of Greene County) and the non-objection of the Federal Reserve Bank of Philadelphia, to waive the MHC’s receipt of quarterly cash dividends of $0.175 per sharedeclared by the Company through February 19, 2014. *** Greene County Bancorp, Inc. is the direct and indirect holding company, respectively, for The Bank of Greene County, a federally chartered savings bank, and Greene County Commercial Bank, a New York-chartered commercial bank, both headquartered in Catskill, New York.The Banks serve Greene, Columbia and Albany Counties in New York from twelve full-service branch locations. (END)
